DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Final office action is in reply to applicant’s argument dated 05/24/2022. Claim 1 has been amended.
Response to Arguments
Applicant’s arguments, see pages 1-5, filed 05/24/2022, with respect to amended claim 1 have been fully considered and are persuasive.  The rejection of regarding DE 102009024278 (hereinafter, DE’278, listed in IDS, translation is provided) in view of Schwabl (US 10850896) Claim 1 has been withdrawn. 

Applicant’s arguments, see pages 1-5, filed 05/24/2022, with respect to the rejection(s) of claim(s) 1 under U.S.C. 103  have been fully considered and are not persuasive regarding DE 102009024278 (hereinafter, DE’278, listed in IDS, translation is provided) in view of De Oliveria et. al. (US 20140046465).

Applicant argument re: that filling injector housing itself includes sensor and a counting device; whereas De’ Oliveria discloses a sensor/position of the pin on the actuator measures position and this data is transmitted to a recipe MCU on the injection molding machine. This means that counting the cycles is not done on the actuator itself. ([0054], [0057]. As a result, if the actuator is replaced, the counting series of the recipe MCU would not change. Further the previous claims did not require the counting device to be “in/on” the housing but just to be present.
Examiner maintains that disclosure of  De Oliveria that the  position sensor-800 engages with the piston 823 a, which is on the housing as shown in the Figure 8C-D; the position sensor-800 can track/or record position of the piston along its entire travel path and the mechanism- 800 constantly sends signals to controller in real time to report the position of its associated actuator ([0080]). The examiner interprets that the track/record feature in sensor-800 involves some counting mechanism and the counting could be done on the sensor or in the controller associated with the sensor while the controller is evaluating the data during processing the information sent by the actuator. Further, regardless of the counting device that it is not on the injector housing itself is not persuasive arguement, since this is an obviousness shifting of location for a capability in counting of the movement.  That it can be done on the injector or at a cpu at another location by that part alone without additional structural distinctive reasons of how it is done. 

Shifting the location of an element would not have modified the operation of device. In re Kuhle, 526 F.2d 553, 188 USPQ7 (CCPA 1975) The particular placement of an element was held to be obvious. In re Japikse, 181 F.2d 1019,86 USPQ 70 (CCPA 1950).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 9, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 102009024278 (hereinafter, DE’278, listed in IDS, translation is provided) in view of De Oliveria et. al. (US 20140046465).
Regarding Claim 1, DE’278 discloses a filling injector for a mold (Figure 1, [0001]) having an injector housing (Figure 1, injector housing -1), which has a cylindrical cavity in which a closing piston unit (Figure 2, closing piston-31, [0062]) is supported in movable fashion; the injector housing (1) has a supply (Figure 2, feed -19, [0054]) for plastic granules leading to the cavity and at an end oriented toward the mold (Figure 2, [0008]), has a mold opening for supplying the plastic material to a mold and in a closed position (Figure 5, [0025], [0062]), the closing piston unit (31) is slid so far forward that it closes the mold opening and in an open position, is retracted from the cylindrical cavity at least in the region between the supply (feed- 19) and the mold opening (Figure 2, [0061]). 
DE’278 did not disclose the sensor device associated with the injector housing, However, in the field of endeavor related to injector monitoring for a mold, De Oleveria discloses 1) position sensor 800 (Figure 8A, 8B, [0047], [0080]) can track/record and signal the position of the piston of an actuator piston 823 continuously along its entire path of travel. The claim discloses sensor device for determining the position of the piston unit and 2) counting device for counting the number of detection positions; the track/record feature in sensor-800 involves some counting mechanism and the counting could be done on the sensor or in the controller associated with the sensor while the controller is evaluating the data during data processing . Further, regardless of the counting device that it is not on the injector housing itself is not persuasive, since this is an obviousness shifting of location for a capability in counting of the movement.  That it can be done on the injector or at a cpu at another location by that part alone without additional structural distinctive reasons of how it is done.. 

Shifting the location of an element would not have modified the operation of device. In re Kuhle, 526 F.2d 553, 188 USPQ7 (CCPA 1975) The particular placement of an element was held to be obvious. In re Japikse, 181 F.2d 1019,86 USPQ 70 (CCPA 1950).

Therefore, it would be obvious for one ordinary skilled in the art to combine DE’278 by applying the piston sensor features taught by De Oleveria and thereby to arrive at a device of the disclosed invention, for the purpose of tracking and controlling the piston movement in the course of injection cycle.
Regarding Claim 2, DE’278 discloses that the filling injector according to claim 1, the injector housing (Figure 1, injector housing-1) is composed of an injector tube and an injector cap (cap-6, [0044]) that closes the injector tube at the end - remote from the mold opening (Figure 1-4).
Regarding Claim 3, DE’728 discloses that the filling injector according to claim 2, the injector tube is composed of a front injector tube section, which has the mold opening (Figure 2), and a rear injector tube section (Figure 2) and these sections are detachably coupled to each other (Figure 2, [0050], front injector tube-7, rear injector tube-8 are detachable sections).
Regarding Claim 4, DE’728 discloses that the filling injector according to claim 3, between the front injector tube section (Figure 2) and the rear injector tube section (Figure 2, rear injector tube-8), an injector head is provided; a front injector head (Figure 2, front injector-7) and a rear injector head (Figure 2, [0011]) are provided, between which the detachable connection is formed.
Regarding Claim 5, DE’728 discloses that the filling injector has the front injector head or the rear injector head has an air connection ([0001], [0008]) and the injector cap - has another air connection ([0001], [0008]), and the closing piston unit has an actuating piston that is provided in the tube section ([0028]) in order to move the closing piston unit forward or backward by means of a corresponding supply of compressed air through one of the two air connections ([0029]).
Regarding Claim 6, DE’728 discloses the closing piston unit is coupled in captive fashion to the rear injector tube section (Figure 2 and 5 showing that the closing piston -31 is fitted into the rear injector tube-8).
Regarding Claim 7, the combination of DE’278/De Oliveria disclose the filling injector according to claim 1, proposed a power source for the sensor and the counting device ([0016], De Oliveria).
Regarding Claim 9, DE’728 discloses that the filling injector wherein the filling injector has a data interface ([0028]) for transmitting a counter reading.
Regarding Claim 17, DE’278 discloses that the filling injector for a mold for producing granulated foam parts; the supply is embodied to supply foam granules and the mold opening is embodied to supply the foam granules to a mold ([0001]).

Claim 8, 11-16, 23-24, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 102009024278 (hereinafter, DE’278, listed in IDS, translation is provided) in view of De Oliveria et. al. (US 20140046465) further in view of Starkey (US 20110316180, listed in IDS).
Regarding Claim 8, the combination of DE’728/DeOliveria/Starkey disclose a power supply for the filling injector wherein the power supply has a battery ([0026], Starkey).
Regarding claim 11, DE’278/De Oliveria did not disclose the filling injector has a display device.  However, in the field of endeavor related to mold monitoring, Starkey discloses a display device is provided for displaying one or more operating states (Figure 2, [0036], display device-65), which correspond for example to a predetermined counter reading of the counting device ([0036]-[0040]).
It would be obvious for one ordinary skilled in the art to modify DE’278 by applying the features taught by Starkey for the purpose of displaying and tracking the data associated with the injection cycle.
Regarding claim 12, DE’278/De Oliveria did not disclose the filling injector has maximum retractable position.  However, in the field of endeavor related to mold monitoring, Starkey discloses that the filling injector wherein the predetermined position of the closing piston unit is the open position in which the closing piston unit is preferably maximally retracted ([0023],  Starkey).
It would be obvious for one ordinary skilled in the art to modify DE’278 by applying the features taught by Starkey and therby to arrive at a device of the disclosed invention for the purpose of tracking the mold cycle data in the entire molding process ([0054], Starkey).
Regarding Claim 13, DE’278/De Oliveria did not disclose the filling injector has a magnetic sensor. However, in the field of mold monitoring, Starkey discloses that the actuator with a magnetic sensor is situated at one of the surfaces of the mold of the housing-80 (Figure 1-2, [0022], [0025]), it did not specifically disclose that the filling injector wherein the closing piston unit is provided with a magnet element and the sensor for detecting the predetermined position is a magnet sensor. It would be obvious for one ordinary skilled in the art to modify the closing piston of DE’278 with that of Starkey’s magnet actuation switch to generate count signal for the accurate positioning of the injector housing between opening and closing position.
Regarding Claim 14, DE’278/De Oliveria did not disclose the filling injector has a magnetic sensor. However, in the field of mold monitoring, Starkey discloses that the filling injector  wherein the injector housing  is provided with a contact sensor/mechanical switch that detects the predetermined position of the closing piston unit by contacting the closing piston unit ([0022]-[0024]).
It would be obvious for one ordinary skilled in the art to modify the housing of DE’278 with that of contact sensor for the purpose of generate count signal during the mold operation.
Regarding Claim 15, DE’278/De Oliveria did not disclose the filling injector has counting device wherein the counting device is embodied to count multiple counter readings. However, in the field of mold monitoring, Starkey discloses that the counting device is embodied to count multiple counter readings, with at least part of the counter readings being resettable ([0029]-[0032], all the data are resettable based on the molding operation).
It would be obvious for one ordinary skilled in the art to modify the housing of DE’278 with that of teachings of Starkey for the proper functioning of the molding operation.
Regarding Claim 16, DE’278 did not discloses the counting device coupled to identification code. However, in the field of mold monitoring, Starkey discloses that the counting device is counting device is coupled to an identification device, which contains an identification code ([0043]).
It would be obvious for one ordinary skilled in the art to combine the teachings of DE’278 to the teachings of Starkey’s identification device for the purpose of maintaining a connection between the counting device and the injector hosing ([0043], Starkey).
Regarding Claim 23, DE’278/De Oliveria Starkey discloses filling injector wherein the sensor generates a maintenance signal when a predetermined number of detection positions is reached ([0028], Starkey).  
Regarding Claim 24, De’278/De Oliveria/Starkey discloses filling injector according to claim 23, wherein the sensor includes a light-emitting diode that is integrated into the filling injector for generating the maintenance signal ([0044], [0045], Starkey).  
Regarding Claim 26, the combination of DE’728/De Oliveria/Starkey the sensor generates a maintenance signal when that indicates a charge state of a battery for powering the sensor ([0026], Starkey).

Claim 10 and 25  is/are rejected under 35 U.S.C. 103 as being unpatentable over  as DE 102009024278 (hereinafter, DE’278, listed in IDS) and De Oliveria et. al. (US 20140046465) applied to claim 9 above, and further in view of Osterday (US 20160375701).
Regarding Claim 10, DE’278 combined with Starkey did not disclose that the data interface is a radio interface. In the related field of endeavor pertaining to the art of product molding, Osterday discloses radio interface embodied for contactless transmission of a counter reading (Figure 2, 6, [0021], [0025]).
It would be obvious for one ordinary skilled in the art to modify the teachings of DE’278/Starkey with that of the feature of the  radio interface of Osterday for the purpose of faster and more accurate transmission of data.
Regarding Claim 25, DE’728/Starkey combined with Osterday disclose that the filling injector wherein the sensor includes radio interface is used as the data interface for generating the maintenance signal ([0021],[0025], Osterday).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBJANI ROY whose telephone number is (571)272-8019.  The examiner can normally be reached on 9:30-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison HIndenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DEBJANI ROY/Examiner, Art Unit 1741                                                                                                                                                                                                        

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741